 



         

Exhibit 10.3
RESTRICTED STOCK UNIT AGREEMENT
     This RESTRICTED STOCK UNIT AGREEMENT (“Agreement”), dated June 26, 2007, by
and between Avatar Holdings Inc., a Delaware corporation (the “Company”) and
Randy Kotler (the “Participant”).
     1. AWARD. Pursuant to the provisions of the Avatar Holdings Inc. Amended
and Restated 1997 Incentive and Capital Accumulation Plan (2005 Restatement), as
the same may be amended, restated, modified or supplemented (the “Plan”), the
Committee (as defined in the Plan, the “Committee”) hereby awards to the
Participant, on July 9, 2007, subject to the Participant commencing employment
with the Company pursuant to the employment agreement between the Company and
the Employee, dated as of the date hereof, and further subject to the terms and
conditions of the Plan and the terms and conditions set forth herein, an
opportunity to receive 2,500 Performance Conditioned Restricted Stock Units
(“Units”). Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Plan. This award is intended to constitute a
Performance-Based Award within the meaning of the Plan.
     2. TERMS AND CONDITIONS. The award evidenced by this Agreement is subject
to the following terms and conditions:
     (a) Subject to Section 4 hereof, the Participant shall be granted,
automatically and without further authorization on the part of the Committee,
2,500 Units upon satisfaction of the following condition (the date on which such
condition is satisfied is hereinafter referred to as the “Grant Date”): (i) the
closing stock price of the Common Stock on its principal trading market shall
have been at least $80.86 per share for twenty (20) trading days out of thirty
(30) consecutive trading days or (ii) the Company consummates a transaction
which results in the stockholders of the Company receiving cash, securities, or
other property (or any combination thereof) having a “value” as determined by
the Committee of at least $80.86 per share in either case, during the period
beginning on July 9, 2007 and ending on July 8, 2010 (the “Hurdle Price
Condition”); provided, however, that, except as provided in Sections 4(c) and
4(d), no Units shall be granted if the Participant’s employment with the Company
has terminated for any reason on or prior to the time the Hurdle Price Condition
is satisfied. For purposes of this Section 2(a), “value” shall mean the amount
received by the stockholders of the Company taking into account the net present
value of any debt, securities, future payments, contingent rights or other
non-cash consideration to be paid to such stockholders.
     (b) The Participant shall not possess any incidents of ownership
(including, without limitation, dividend, interest and voting rights) in shares
of Common Stock in respect of the Units or the Change in Control Amount, as
applicable, until such Units or the Change in Control Amount, as applicable,
shall have vested and been distributed to the Participant in the form of shares
of Common Stock or, in the case of a Change in Control Amount, a single, lump
sum cash payment, in accordance with Sections 3 and 4 hereof.

 



--------------------------------------------------------------------------------



 



     (c) Except as provided in this Section 2(c), the Units and any interest of
the Participant therein may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of. Any attempt to transfer Units in
contravention of this Section 2(c) is void ab initio. Units shall not be subject
to execution, attachment or other process. Notwithstanding the foregoing, with
the written consent of the Committee, the Participant shall be permitted to
transfer such Units to members of his immediate family (i.e., children,
grandchildren or spouse), trusts for the benefit of such family members, and
partnerships whose only partners are such family members; provided, however,
that no consideration can be paid for the transfer of the Units and the
transferee of the Units shall be subject to all conditions applicable to the
Units (including all of the terms and conditions of this Agreement) prior to
transfer.
     (d) Each reference contained in this Agreement to:
     “Anniversary” shall mean, with respect to any date, the annual recurrence
of such date.
     “Change in Control” shall mean any of the following events: (a) a person or
entity or group of persons or entities, acting in concert, becomes the direct or
indirect beneficial owner (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of securities of the Company representing
50.1% or more of the combined voting power of the issued and outstanding Common
Stock; (b) the Board of Directors of the Company approves any merger,
consolidation or like business combination or reorganization of the Company, the
consummation of which would result in the occurrence of the event described in
clause (a) above, and such transaction shall have been consummated; (c) the
Company ceases to be engaged, directly or indirectly, and does not intend to be
engaged at any time in the foreseeable future, in any real estate business; or
(d) the Company sells, transfers or otherwise disposes of all or substantially
all of its assets in one transaction or a series of transactions. The date on
which a Change in Control is consummated, with respect to clauses (a) and (b),
or occurs, with respect to clauses (c) and (d), is herein referred to as the
“Change in Control Date.”
     “Change in Control Amount” shall have the meaning set forth in Section 4(e)
hereof.
     “Common Stock” shall mean common stock, par value $1.00 per share, of the
Company.
     “Fair Market Value” shall mean the average of the closing prices of the
Common Stock for the fifteen trading days ending with and including the
measuring date if the Common Stock is readily tradeable on a national securities
exchange, the National Association of Securities Dealers Automated Quotation
System or other national market system, provided, however, if such exchange or
system is not open for business on any day during such period or the Common

2



--------------------------------------------------------------------------------



 



Stock was not traded on any day during such period, the Fair Market Value shall
be determined as of the most recent fifteen (15) trading days ending with and
including the measuring date on which such exchange or system shall have been
open for business and the Common Stock was traded, and if the Common Stock is
not readily tradable as set forth above, Fair Market Value shall mean the amount
determined in good faith by the Committee as the fair market value of the Common
Stock of the Company.
     3. VESTING AND CONVERSION OF UNITS. On July 8, 2010, the Units granted to
the Participant pursuant to Section 2(a) hereof, if any, shall vest in full and
such vested Units shall be converted into an equivalent number of shares of
Common Stock that will be immediately distributed to the Participant; provided,
however, that subject to the provisions of Section 4 hereof, no Units shall vest
or be converted and distributed to the Participant unless the Participant is an
employee of the Company on July 8, 2010.
     Upon the distribution of the shares of Common Stock in respect of the
Units, the Company shall issue to the Participant or the Participant’s personal
representative a stock certificate representing such shares of Common Stock,
free of any restrictions, subject to Section 8 hereof.
     4. TERMINATION OF EMPLOYMENT; CHANGE IN CONTROL.
     (a) For purposes of this Section 4, the terms Cause, Without Cause, Good
Reason, Without Good Reason and Disability shall have the meanings ascribed to
such terms in the Participant’s employment agreement with the Company, dated as
of the date hereof, as amended or restated from time to time; provided, however,
if the Participant is no longer employed pursuant to such employment agreement,
each such term shall have the meaning ascribed to it in the employment agreement
last in effect which contains such defined term.
     (b) If the Participant’s employment with the Company is terminated by the
Company for Cause or by the Participant Without Good Reason, the Participant
shall forfeit all Units granted to the Participant pursuant to Section 2(a)
hereof (or, in the event a Change in Control has occurred, the Change in Control
Amount), if any, as of the date of termination of employment.
     (c) If the Participant’s employment with the Company is terminated by the
Company Without Cause, or is terminated by the Participant for Good Reason,
(i)(A) all Units granted to the Participant pursuant to Section 2(a) hereof, if
any, shall vest, be converted into shares of Common Stock and be immediately
distributed to the Participant, and (B) any additional Units that satisfy the
Hurdle Price Condition on or before July 8, 2010, if any, shall vest on the date
the Hurdle Price Condition is satisfied, be converted into shares of Common
Stock and be immediately distributed to the Participant, or, (ii) in the event a
Change in Control has occurred, the Participant shall be entitled to receive the
Change in Control Amount, if any, upon the date of termination of employment.

3



--------------------------------------------------------------------------------



 



     (d) If the Participant’s employment with the Company is terminated due to
the Participant’s death or Disability, the number of Units granted to the
Participant pursuant to Section 2(a) hereof, if any, which equals the greater of
(i) the product of (x) a fraction the numerator of which is the number of
completed whole months elapsed from July 9, 2007 to the date of death or
Disability, as the case may be (whichever is sooner), and the denominator of
which thirty-six (36) and (y) 2,500 or (ii) 1,250 Units, shall vest, be
converted into shares of Common Stock and be immediately distributed to the
Participant (or the executor or administrator of the deceased Participant’s
estate or the person or persons to whom the deceased Participant’s rights shall
pass by will or the laws of descent or distribution, as applicable), and any
portion of the Units then remaining unvested shall be forfeited. If the
Participant’s employment with the Company is terminated by Participant’s death
or Disability prior to the Grant Date and the Hurdle Price Condition is
satisfied on or before the first Anniversary of Participant’s termination for
death or Disability, 1,250 Units shall be granted and shall vest, be converted
into shares of Common Stock and be immediately distributed to the Participant
(or the executor or administrator of the deceased Participant’s estate or the
person or persons to whom the deceased Participant’s rights shall pass by will
or the laws of descent or distribution, as applicable), and any portion of the
Units then remaining unvested shall be forfeited. Notwithstanding the foregoing,
if a Change in Control has occurred prior to such termination for death or
Disability, the Participant (or the executor or administrator of the deceased
Participant’s estate or the person or persons to whom the deceased Participant’s
rights shall pass by will or the laws of descent or distribution, as applicable)
shall be entitled to receive the Change in Control Amount, if any, upon the date
of termination of employment.
     (e) In the event of a Change in Control, all Units granted to the
Participant pursuant to Section 2(a) hereof, if any, shall be converted into
shares of Common Stock immediately prior to the consummation of the Change in
Control and, upon consummation of the Change in Control, shall be converted into
such amount of cash, securities or other property (or any combination thereof)
received by the stockholders of the Company in connection with the Change in
Control (the “Change in Control Amount”). The Change in Control Amount shall be
distributed to the Participant on or promptly following the Change in Control
Date.
     5. DEFERRAL. With the prior written consent of the Committee, and on such
terms as the Committee may prescribe (which terms shall be in compliance with
Section 409A of the Internal Revenue Code of 1986, as amended), the Participant
may elect to defer the receipt of Common Stock upon the vesting of the Units
granted to the Participant pursuant to Section 2(a) hereof and for the Company
to continue to maintain such Units on its books of account.

4



--------------------------------------------------------------------------------



 



     6. EQUITABLE ADJUSTMENT. If there shall be any change in the Common Stock
of the Company, through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, split up, spinoff, combination
of shares, exchange of shares, dividend in kind or other like change in capital
structure or distribution (other than normal cash dividends) to stockholders of
the Company, in order to prevent dilution or enlargement of the Participant’s
rights under this Agreement and the Plan, the Committee may, in an equitable
manner, adjust the number and kind of shares that may be issued under this
Agreement and make any other appropriate adjustments in the terms of the Units
and this Agreement to reflect such changes or distributions.
     7. TAXES. Any distribution of Common Stock pursuant to this Agreement shall
be net of any amounts required to be withheld pursuant to applicable federal,
state and local tax withholding requirements. In connection with any such
distribution, the Company may require the Participant to remit to it an amount
sufficient to satisfy such tax withholding requirements prior to the delivery of
any certificates for such Common Stock. In lieu thereof, the Company shall have
the right to withhold the amount of such taxes from any other sums due or to
become due from the Company to the Participant as the Committee shall prescribe.
The Committee may, in its discretion and subject to such rules as it may adopt
(including any as may be required to satisfy applicable tax and/or non-tax
regulatory requirements), permit the Participant to pay all or a portion of the
federal, state and local withholding taxes arising in connection with the Units
granted hereunder and any distribution of shares of Common Stock in respect
thereof by electing to have the Company withhold shares of Common Stock having a
Fair Market Value equal to the amount of tax to be withheld, such tax calculated
at rates prescribed by statute or regulation.
     8. FORFEITURE OF UNITS AND PROFITS. At the discretion of the Committee, all
or any portion of the shares of Common Stock issued to the Participant in
respect of Units awarded pursuant to Section 2(a) hereof, if any, and all or any
portion of the proceeds received from the sale of such shares of Common Stock
(or, in the event of Change in Control, all or any portion of the Change in
Control Amount) shall be subject to forfeiture in accordance with the provisions
of 15 U.S.C. § 7243 (Section 304 of the Sarbanes-Oxley Act of 2002), or any
successor statute, as if the Participant were subject to such statute; provided,
however, that the provisions of this Section 8 shall no be applicable on or
after a Change in Control Date.
     9. REGULATORY COMPLIANCE AND LISTING. The issuance or delivery of any stock
certificates representing shares of Common Stock issuable pursuant to this
Agreement may be postponed by the Committee for such period as may be required
to comply with any applicable requirements under the federal or state securities
laws, any applicable listing requirements of any national securities exchange or
securities association, and any applicable requirements under any other law,
rule or regulation applicable to the issuance or delivery of such shares, and
the Company shall not be obligated to deliver any such shares of Common Stock to
the Participant if either delivery thereof would constitute a violation of any
provision of any law or of any regulation of any governmental authority, any
national securities exchange or securities association, or the Participant shall
not yet have complied fully with the provisions of Section 7 hereof.

5



--------------------------------------------------------------------------------



 



     10. INVESTMENT REPRESENTATIONS AND RELATED MATTERS. The Participant hereby
represents that the Common Stock issuable pursuant to this Agreement is being
acquired for investment and not for sale or with a view to distribution thereof.
The Participant acknowledges and agrees that any sale or distribution of shares
of Common Stock issued pursuant to this Agreement may be made only pursuant to
either (a) a registration statement on an appropriate form under the Securities
Act of 1933, as amended (the “Securities Act”), which registration statement has
become effective and is current with regard to the shares being sold, or (b) a
specific exemption from the registration requirements of the Securities Act that
is confirmed in a favorable written opinion of counsel, in form and substance
satisfactory to counsel for the Company, prior to any such sale or distribution.
The Participant hereby consents to such action as the Committee or the Company
deems necessary or appropriate from time to time to prevent a violation of, or
to perfect an exemption from, the registration requirements of the Securities
Act or to implement the provisions of this Agreement, including but not limited
to placing restrictive legends on certificates evidencing shares of Common Stock
issued pursuant to this Agreement and delivering stop transfer instructions to
the Company’s stock transfer agent.
     11. NO RIGHT TO CONTINUED EMPLOYMENT. This Agreement does not confer upon
the Participant any right to continued employment by the Company or any of its
subsidiaries or affiliated companies, nor shall it interfere in any way with the
right of the Participant’s employer to terminate the Participant’s employment at
any time for any reason or no reason.
     12. CONSTRUCTION. The Plan and this Agreement will be construed by and
administered under the supervision of the Committee, and all determinations of
the Committee will be final and binding on the Participant.
     13. NOTICES. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, (i) to the Participant
at the last address specified in Participant’s employment records, or such other
address as the Participant may designate in writing to the Company, or (ii) to
the Company, Avatar Holdings Inc., 201 Alhambra Circle, 12th Floor, Coral
Gables, Florida 33134, Attention: Corporate Secretary, or such other address as
the Company may designate in writing to the Participant.
     14. FAILURE TO ENFORCE NOT A WAIVER. The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.
     15. GOVERNING LAW. This Agreement shall be governed by and construed
according to the laws of the State of Delaware, without regard to the conflicts
of laws provisions thereof.

6



--------------------------------------------------------------------------------



 



     16. INCORPORATION OF PLAN. The Plan is hereby incorporated by reference and
made a part of this Agreement, and this Agreement shall be subject to the terms
of the Plan, as the Plan may be amended from time to time.
     17. COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be an original but all of which together shall
represent one and the same agreement.
     18. MISCELLANEOUS. This Agreement cannot be modified or terminated orally.
This Agreement, the Plan and the letter agreement, dated as of the date hereof,
among the Company, Avatar Properties and the Participant, contain the entire
agreement between the parties relating to the subject matter hereof. The section
headings herein are intended for reference only and shall not affect the
interpretation hereof.
(signature page follows)

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

            AVATAR HOLDINGS INC.
      By:   /s/ Gerald D. Kelfer         Name:   Gerald D. Kelfer       
Title:   Chief Executive Officer     

                  /s/ Randy Kotler       Randy Kotler           

8